
	
		I
		112th CONGRESS
		1st Session
		H. R. 2886
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Armed
			 Services, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prioritize the payment of pay and allowances to
		  members of the Armed Forces and Federal law enforcement officers in the event
		  the debt ceiling is reached or there is a funding gap.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Homeland Security,
			 Intelligence, and Essential Law Enforcement Departments Act of
			 2011 or the SHIELD Act of 2011.
		2.FindingsCongress finds the following:
			(1)The United States Armed Forces represent
			 the finest fighting force in the world.
			(2)An interruption in
			 compensation could affect morale and cause hardship which would threaten United
			 States security and the safety of our troops.
			(3)It is a vital
			 national interest that the United States Armed Forces, including reserve
			 components, can operate with the assurance that they will continue to receive
			 pay and allowances for their service if a funding gap occurs.
			(4)Federal law
			 enforcement officers are highly trained and dedicated men and women, committed
			 to protecting liberty, public safety, and the security of our Nation from both
			 foreign and domestic threats.
			(5)They have no equal
			 in the private sector, and perform a role that is both unique and vital to the
			 continuing operation of the Federal Government and commerce during times of
			 crisis.
			(6)Each and every
			 day, Federal law enforcement officers are engaged around the clock in
			 activities that include, but are not limited to, dignitary protection, criminal
			 investigation, homeland security, border security, intelligence gathering, and
			 fighting waste, fraud and abuse.
			(7)These critical
			 Government functions cannot be interrupted due to an absence of Congressional
			 appropriations or during periods of a Government shutdown, nor can we expect
			 that the threats posed by violent criminals, terrorists and America’s enemies
			 will lessen during such periods of fiscal uncertainty.
			3.Priority payments
			 if the debt ceiling is reached for defense and Federal law
			 enforcementIn the event that
			 the total public debt reaches the public debt limit, as established under
			 section 3101 of title 31, United States Code, the following payments on
			 obligations incurred by the Government of the United States shall be
			 made:
			(1)The pay and
			 allowances of members of the Army, Navy, Air Force, Marine Corps, and Coast
			 Guard, including reserve components thereof, who perform active service.
			(2)The pay and
			 allowances of critical law enforcement officers who are employed by Federal
			 agencies.
			4.Emergency
			 appropriations of funds for defense and Federal law enforcement during a
			 funding gap
			(a)Appropriation of
			 funds for military pay and allowancesDuring a period of lapsed appropriations
			 for the Armed Forces, the Secretary of the Treasury shall make available to the
			 Secretary of Defense (and the Secretary of Homeland Security in the case of the
			 Coast Guard), out of any amounts in the general fund of the Treasury not
			 otherwise appropriated, such amounts as the Secretary of Defense (and the
			 Secretary of Homeland Security in the case of the Coast Guard) determines to be
			 necessary to continue to provide pay and allowances (without interruption) to
			 members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including
			 reserve components thereof, who perform active service during the period of
			 lapsed appropriations.
			(b)Appropriation of
			 funds for Federal law enforcement officer pay and allowancesDuring a period of lapsed appropriations
			 for a federal agency that employs critical law enforcement officers, the
			 Secretary of the Treasury shall make available to the head of such agency, out
			 of any amounts in the general fund of the Treasury not otherwise appropriated,
			 such amounts as the heads of such agencies determine to be necessary to
			 continue to provide pay and allowances (without interruption) to such critical
			 law enforcement officers during the period of lapsed appropriations.
			5.DefinitionsIn this Act:
			(1)Critical law
			 enforcement officerThe term critical law enforcement
			 officer means an employee—
				(A)who has statutory
			 authority to make arrests or apprehensions;
				(B)who is authorized
			 by the agency of the employee to carry firearms; and
				(C)whose duties include performing emergency
			 work involving the safety of human life or the protection of property.
				(2)Period of lapsed
			 appropriationsThe term
			 period of lapsed appropriations means any period during which
			 appropriations are not available due to the absence of the timely enactment of
			 any Act or joint resolution (including any Act or joint resolution making
			 continuing appropriations) appropriating funds for the payment of the pay and
			 allowances.
			(3)Total public
			 debtThe term total public debt has the meaning
			 given such term in section 3130 of title 31, United States Code.
			
